Citation Nr: 1136399	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for benign prostate hypertrophy. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from February 1966 to January 1969 and from October 1969 to February 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran is seeking service connection for benign prostate hypertrophy.  Treatment records show that this condition was first diagnosed in approximately 2005.

Service treatment records indicate penicillin was used to treat pyuria in August 1974.  Pyuria was noted again several weeks later, and in October 1974, the Veteran was seen with complaints of dysuria.  At that time, the prostate was described as "1+" and it was thought the Veteran may have "nonspecific urethritis or prostatosis, possibly even a Trich urethritis."  At his separation physical in 1975, the Veteran's prostate was not examined.

The Veteran has not been provided with a VA examination to determine whether his benign prostate hypertrophy either began during or was otherwise caused by his military service, to include the findings mentioned above.  The Veteran's representative argued that an examination is necessary, and the Board concurs.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's benign prostate hypertrophy either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the service treatment records showing treatment for pyuria, dysuria, and a suspicion of nonspecific urethritis, or prostatosis with a prostate described as 1+; as well as the fact that the benign prostate hypertrophy was not diagnosed for a number of years after service.  A complete rationale should be provided for any opinion expressed.  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

